tcmemo_2012_140 united_states tax_court david p durden and veronda l durden petitioners v commissioner of internal revenue respondent docket no filed date david p durden and veronda l durden pro sese brock e whalen for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure with respect to the jointly filed income_tax return of petitioners after concessions including respondent’s concession of the accuracy-related_penalty the issue for decision is whether petitioners are entitled to a deduction for charitable_contributions of more than dollar_figure made to their church this issue is before the court on respondent’s motion for summary_judgment pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioners resided in texas at the time their petition was filed during mr durden was employed as an administrator by the texas department of insurance and ms durden was employed as an administrator by the texas department of aging and disability services petitioners timely filed their joint income_tax return on their attached schedule a itemized_deductions petitioners claimed a deduction of dollar_figure for charitable_contributions made by cash or check most of the contributions were made by check to petitioners’ church nevertheless community church ncc except for five checks totaling dollar_figure the checks petitioners wrote to ncc were for amounts larger than dollar_figure ncc is a sec_501 organization and is eligible to receive tax-deductible contributions under sec_170 on date respondent sent a notice_of_deficiency disallowing petitioners’ claimed charitable_contribution deductions for in response petitioners produced records of their contributions including copies of canceled checks and a letter from ncc dated date which acknowledged contributions from them during totaling dollar_figure first acknowledgment respondent did not accept the first acknowledgment and informed petitioners that it lacked a statement regarding whether any goods or services were provided in consideration for the contributions petitioners obtained a letter from ncc dated date second acknowledgment that contained the same information found in the first acknowledgment as well as a statement that no goods or services were provided to them in exchange for their contributions discussion under rule a summary adjudication may be made if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b no material facts are in dispute in this case and judgment may be rendered as a matter of law sec_170 allows a deduction for contributions to charitable organizations defined in sec_170 sec_170 provides substantiation requirements for certain charitable_contributions specifically sec_170 provides no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b for donations of money the donee’s written acknowledgment must state the amount contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and good_faith estimate of the value of any goods or services provided by the donee organization see sec_170 sec_1_170a-13 income_tax regs a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date the taxpayer files the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year sec_170 sec_1_170a-13 income_tax regs respondent argues that petitioners are not entitled to a deduction for the charitable_contributions of dollar_figure or more made to ncc during because neither the first nor the second acknowledgment from ncc satisfied the requirements of sec_170 respondent contends that the first acknowledgment failed because it did not include a statement regarding whether any goods or services were provided to petitioners in consideration for their contribution and the second acknowledgment which included the statement was not contemporaneous petitioners concede that they have not strictly complied with the statute they argue however that they have substantially complied with the statute and are entitled to the claimed deductions in deciding this matter we focus on whether petitioners’ first acknowledgment which the parties agree was contemporaneous complied with the substantiation requirements of sec_170 the second acknowledgment was not contemporaneous and we do not consider it see sec_170 the doctrine_of substantial compliance is designed to avoid hardship in cases where a taxpayer does all that is reasonably possible but nonetheless fails to comply with the specific requirements of a provision 132_tc_336 this court has held that substantial rather than literal compliance may be sufficient to substantiate a charitable_contribution_deduction in certain instances see consol investors grp v commissioner tcmemo_2010_ most often we have found substantial compliance in cases that involved procedural regulatory requirements where despite a lack of strict compliance the taxpayer substantially complied by fulfilling the essential statutory purpose see eg 100_tc_32 although the taxpayers did not attach an appraisal_summary to their tax_return as required by regulations they substantially complied with sec_170 where virtually all required information was found on their attached form_8283 noncash charitable_contributions consol investors grp v commissioner tcmemo_2010_158 the taxpayer substantially complied with regulations under sec_170 regarding a written appraisal for a contribution of property where the information provided to the commissioner although lacking in strict compliance with the regulatory requirements was sufficient to permit evaluation of the contribution the essential statutory purpose of the contemporaneous written acknowledgment required by sec_170 is to assist taxpayers in determining the deductible amounts of their charitable_contributions and to assist the internal_revenue_service in processing tax returns on which charitable_contribution deductions are claimed see 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir didonato v commissioner tcmemo_2011_153 h_r rept no pincite 1993_3_cb_167 petitioners contend that they have fulfilled the essential statutory purpose even though their written acknowledgment does not include a statement regarding whether goods or services were provided in consideration for the contributions as required by sec_170 we have previously held that the specific statement is necessary for the allowance of a charitable_contribution_deduction see friedman v commissioner tcmemo_2010_45 kendrix v commissioner tcmemo_2006_9 petitioners argue in effect that sec_170 provides only safe_harbor requirements in relation to the content of a written acknowledgment and does not establish the exclusive means by which a written acknowledgment may be deemed sufficient this argument however fails to take into account the plain language of the preceding sec_170 which states no deduction shall be allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b emphasis added by referencing the requirements in sec_170 one of which is that a statement is required regarding whether goods or services were provided in consideration for the contribution sec_170 makes the satisfaction of these requirements mandatory for a written acknowledgment properly to substantiate a charitable_contribution petitioners argue that the first acknowledgment was sufficient to enable a determination of their contribution amounts because their contributions were of cash and not of property that must be valued petitioners cite no caselaw in support of this position and we have found none neither the statute nor its legislative_history makes any distinction for purposes of substantiation between contributions of cash and those of property even if contributions are of cash such as petitioners’ the statement regarding whether goods or services were provided is necessary to determine the deductible amount of the contributions petitioners’ first acknowledgment stated the amount of their cash contributions to ncc for but included no statement indicating whether goods or services were provided to petitioners it is impossible to determine from the amounts reported or the checks produced whether for example petitioners’ payments were for meals or other goods or services provided by the church therefore the first acknowledgment does not provide enough information to determine the deductible amount of petitioners’ contributions petitioners also argue that the omission of a statement regarding goods or services in the first acknowledgment was sufficient to indicate that no goods or services were provided in consideration for their contributions the express terms of the statute require an affirmative statement in addition the legislative_history of sec_170 confirms if the donee organization provided no goods or services to the taxpayer in consideration of the taxpayer’s contribution the written substantiation is required to include a statement to that effect h_r conf rept no pincite ndollar_figure 1993_3_cb_393 petitioners further contend that respondent should be required to consider information beyond that found in the first acknowledgment to determine whether petitioners received any goods or services as consideration petitioners cite 118_tc_528 aff’d 374_f3d_881 9th cir as an example of a case where the commissioner looked to information beyond what was found in the written acknowledgment in addis a charitable_organization gave the taxpayers a written acknowledgment stating that no goods or services had been provided in consideration for a large cash contribution the commissioner investigated further and learned that the taxpayers actually had been provided with services by the charitable_organization and that the value of the services had been intentionally misrepresented on the written acknowledgment as a result the taxpayers’ charitable_contribution_deduction was disallowed this case is distinguishable in addis the written acknowledgment contained all the statutorily required information although it was ultimately determined that the acknowledgment did not include a good_faith estimate under sec_170 in contrast petitioners’ written acknowledgment lacks essential information required by the statute nothing in the statute or legislative_history requires respondent to look beyond the written acknowledgment when on its face the acknowledgment fails to provide the information required to substantiate a charitable_contribution_deduction petitioners have failed strictly or substantially to comply with the clear substantiation requirements of sec_170 and their deduction for the charitable_contributions in issue for must be disallowed to reflect the foregoing an appropriate order will be issued granting respondent’s motion for summary_judgment and decision will be entered under rule
